
	
		I
		111th CONGRESS
		1st Session
		H. R. 3364
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the South San Diego County Water Reclamation Project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South San Diego County Water
			 Reclamation Project of 2009.
		2.Project
			 authorization
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding after the last section the following:
				
					16__.The South San
				Diego County Water Reclamation Project, California
						(a)AuthorizationThe
				Secretary, in cooperation with the Sweetwater Authority, Otay Water District
				and the City of Chula Vista, California, may participate in the design,
				planning, and construction of permanent facilities needed to reclaim, reuse,
				and treat groundwater and wastewater in South San Diego County,
				California.
						(b)CostsharingThe
				Federal share of the cost of the project described in subsection (a) shall not
				exceed 25 percent of the total cost of the project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for the operation and maintenance
				of the project described in subsection (a).
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section
				$25,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by adding after the last item the following:
				
					
						Sec. 16__. The South San Diego County
				Water Reclamation Project,
				California.
					
					.
			
